
	
		I
		112th CONGRESS
		2d Session
		H. R. 5747
		IN THE HOUSE OF REPRESENTATIVES
		
			May 15, 2012
			Mr. Cummings (for
			 himself, Mr. Filner,
			 Mr. Smith of Washington,
			 Mr. Tierney,
			 Ms. Brown of Florida,
			 Mr. Connolly of Virginia,
			 Mr. Michaud,
			 Mr. Braley of Iowa,
			 Mr. Donnelly of Indiana, and
			 Mr. Yarmuth) introduced the following
			 bill; which was referred to the Committee
			 on Veterans’ Affairs
		
		A BILL
		To amend the Servicemembers Civil Relief Act to improve
		  the protections for servicemembers against mortgage foreclosures, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Military Family Home Protection
			 Act.
		2.Mortgage protection
			 for members of the Armed Forces, surviving spouses, and certain
			 veterans
			(a)Mortgage
			 protection
				(1)In
			 generalSection 303 of the Servicemembers Civil Relief Act (50
			 U.S.C. App. 533) is amended to read as follows:
					
						303.Mortgages and
				trust deeds
							(a)Mortgage as
				SecurityThis section applies
				only to an obligation on real or personal property that is secured by a
				mortgage, trust deed, or other security in the nature of a mortgage and is
				owned by a covered individual as follows:
								(1)With respect to an obligation on real or
				personal property owned by a servicemember, such obligation that originated
				before the period of the servicemember's military service and for which the
				servicemember is still obligated.
								(2)With respect to an obligation on real
				property owned by a servicemember serving in support of a contingency operation
				(as defined in section 101(a)(13) of title 10, United States Code), such
				obligation that originated at any time and for which the servicemember is still
				obligated.
								(3)With respect to an obligation on real
				property owned by a veteran described in subsection (f)(1)(B), such obligation
				that originated at any time and for which the veteran is still
				obligated.
								(4)With respect to an obligation on real
				property owned by a surviving spouse described in subsection (f)(1)(C), such
				obligation that originated at any time and for which the spouse is still
				obligated.
								(b)Stay of
				Proceedings and Adjustment of Obligation(1)In an action filed
				during a covered time period to enforce an obligation described in subsection
				(a), the court may after a hearing and on its own motion and shall upon
				application by a covered individual when the individual’s ability to comply
				with the obligation is materially affected by military service—
									(A)stay the proceedings for a period of
				time as justice and equity require, or
									(B)adjust the obligation to preserve the
				interests of all parties.
									(2)For purposes of applying paragraph (1) to a
				covered individual who is a surviving spouse of a servicemember described in
				subsection (f)(1)(C), the term military service means the service
				of such servicemember.
								(c)Sale or
				ForeclosureA sale, foreclosure, or seizure of property for a
				breach of an obligation described in subsection (a) shall not be valid during a
				covered time period except—
								(1)upon a court order
				granted before such sale, foreclosure, or seizure with a return made and
				approved by the court; or
								(2)if made pursuant
				to an agreement as provided in section 107.
								(d)MisdemeanorA
				person who knowingly makes or causes to be made a sale, foreclosure, or seizure
				of property that is prohibited by subsection (c), or who knowingly attempts to
				do so, shall be fined as provided in title 18, United States Code, or
				imprisoned for not more than one year, or both.
							(e)Proof of
				service(1)A
				veteran described in subsection (f)(1)(B) shall provide documentation described
				in paragraph (2) to relevant persons to prove the eligibility of the veteran to
				be covered under this section.
								(2)Documentation described in this paragraph
				is a rating decision or a letter from the Department of Veterans Affairs that
				confirms that the veteran is totally disabled because of one or more
				service-connected injuries or service-connected disability conditions.
								(f)DefinitionsIn this section:
								(1)The term
				covered individual means the following individuals:
									(A)A
				servicemember.
									(B)A veteran who was retired under chapter 61
				of title 10, United States Code, and whom the Secretary of Veterans Affairs, at
				the time of such retirement, determines is a totally disabled veteran.
									(C)A surviving spouse of a servicemember
				who—
										(i)died while serving
				in support of a contingency operation if such spouse is the successor in
				interest to property covered under subsection (a); or
										(ii)died while in military service and whose
				death is service-connected if such spouse is the successor in interest to
				property covered under subsection (a).
										(2)The term
				covered time period means the following time periods:
									(A)With respect to a servicemember, during the
				period beginning on the date on which such servicemember begins military
				service and ending on the date that is 12 months after the date on which such
				servicemember is discharged from such service.
									(B)With respect to a servicemember serving in
				support of a contingency operation, during the period beginning on the date of
				the military orders for such service and ending on the date that is 12 months
				after the date on which such servicemember redeploys from such contingency
				operation.
									(C)With respect to a veteran described in
				subsection (f)(1)(B), during the 12-month period beginning on the date of the
				retirement of such veteran described in such subsection.
									(D)With respect to a surviving spouse of a
				servicemember described in subsection (f)(1)(C), during the 12-month period
				beginning on the date of the death of the
				servicemember.
									.
				(2)Conforming
			 amendmentSection 107 of the
			 Servicemembers Civil Relief Act (50 U.S.C. App. 517) is amended by adding at
			 the end the following:
					
						(e)Other
				individualsFor purposes of
				this section, the term servicemember includes any covered
				individual under section 303(f)(1).
						.
				(3)Repeal of
			 sunsetSubsection (c) of section 2203 of the Housing and Economic
			 Recovery Act of 2008 (Public Law 110–289; 50 U.S.C. App. 533 note) is amended
			 to read as follows:
					
						(c)Effective
				dateThe amendments made by subsection (a) shall take effect on
				the date of the enactment of this
				Act.
						.
				(b)Increased civil
			 penalties for mortgage violationsParagraph (3) of section 801(b) of the
			 Servicemembers Civil Relief Act (50 U.S.C. App. 597(b)(3)) is amended to read
			 as follows:
				
					(3)to vindicate the
				public interest, assess a civil penalty—
						(A)with respect to a
				violation of section 303 regarding real property—
							(i)in
				an amount not exceeding $110,000 for a first violation; and
							(ii)in an amount not
				exceeding $220,000 for any subsequent violation; and
							(B)with respect to
				any other violation of this Act—
							(i)in
				an amount not exceeding $55,000 for a first violation; and
							(ii)in an amount not
				exceeding $110,000 for any subsequent
				violation.
							.
			(c)Credit
			 discriminationSection 108 of
			 such Act (50 U.S.C. App. 518) is amended—
				(1)by striking
			 Application by and inserting (a) Application by;
			 and
				(2)by adding at the
			 end the following new subsection:
					
						(b)In addition to the protections under
				subsection (a), an individual who is eligible, or who may likely become
				eligible, for any provision of this Act may not be denied or refused credit or
				be subject to any other action described under paragraphs (1) through (6) of
				subsection (a) solely by reason of such
				eligibility.
						.
				3.Requirements for
			 lending institutions that are creditors for obligations and liabilities covered
			 by the Servicemembers Civil Relief ActSection 207 of the Servicemembers Civil
			 Relief Act (50 U.S.C. App. 527) is amended—
			(1)by redesignating
			 subsections (d) and (e) as subsections (e) and (f), respectively; and
			(2)by inserting after
			 subsection (c) the following new subsection (d):
				
					(d)Lending
				institution requirements
						(1)Compliance
				officersEach lending institution subject to the requirements of
				this section shall designate an employee of the institution as a compliance
				officer who is responsible for ensuring the institution’s compliance with this
				section and for distributing information to servicemembers whose obligations
				and liabilities are covered by this section.
						(2)Toll-free
				telephone numberDuring any fiscal year, a lending institution
				subject to the requirements of this section that had annual assets for the
				preceding fiscal year of $10,000,000,000 or more shall maintain a toll-free
				telephone number and shall make such telephone number available on the primary
				Internet Web site of the
				institution.
						.
			
